Exhibit 10.6
Buffalo Wild Wings®
Amendment to Area Development Agreement
THIS AMENDMENT is made and entered into by and among Buffalo Wild Wings
International, Inc., an Ohio corporation (“we,” “us” or “Franchisor”), and AMC
Wings, Inc., a Michigan corporation (“AMC”, “Developer” or “you). All
capitalized terms not defined in this Amendment have the meanings set forth in
the Area Development Agreement (defined below). To the extent that the terms of
this Amendment are inconsistent with any of the terms of the Area Development
Agreement, the terms of this Amendment will supersede and govern. This Amendment
is effective on the date we sign below (the “Effective Date”).
RECITALS
WHEREAS, Franchisor and Developer are parties to an Area Development Agreement
dated July 18, 2003, as amended December 27, 2003 and March 20, 2007 (the “ADA),
pursuant to which Developer was granted the right to develop and operate
eighteen (18) Buffalo Wild Wings restaurants;
WHEREAS, Developer requested the right to develop five (5) additional Buffalo
Wild Wings restaurants under the ADA in the Development Territory as further
specified in Section 4 below, for a total of twenty-three (23) Restaurants; and
WHEREAS, Franchisor has agreed to this request, subject to the terms and
conditions hereof.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
that the ADA is amended as follows:
1. Section 2.A of the ADA is deleted and replaced with the following:
“We grant to you, under the terms and conditions of this Agreement, the right to
develop and operate twenty-three (23) Buffalo Wild Wings Restaurants (the
“Restaurants”) within the territory described on Appendix A (“Development
Territory”).”
2. Section 3.A of the ADA is amended to include the following language:
Franchisor and Developer acknowledge and agree that Developer previously paid a
Development Fee in the amount of $60,000 to Franchisor on or about July 18,
2003. Franchisor and Developer further acknowledge and agree that, Developer
paid a Development Fee in the amount of $40,000 on or about March 20, 2007.
Franchisor and Developer further acknowledge and agree that, on or before the
Effective Date of the Amendment, and in consideration of the Franchisor’s grant
of rights to develop an additional five (5) Buffalo Wild Wings Restaurants,
Developer shall pay to Franchisor a Development Fee applicable to these five
(5) Restaurants in the amount of $25,000. Thereafter, Developer shall pay the
balance of the Initial Franchise Fee for each subsequent restaurant, as noted
above in this Section 3.A.

 

 



--------------------------------------------------------------------------------



 



3. Appendix A attached to the ADA which contains the “Description of Development
Territory” to the ADA is deleted and replaced with the following:
Territory in the Tampa, Florida area: North Boundary: Pasco County line &
Hernando County Line, then eastbound on a line along Pasco County line to Sumter
County Line. East Boundary: Sumter County Line/Pasco County Line southbound to
Hillsborough County Line continuing south along Hillsborough County Line to
Mansatee County, then continuing south along Manatee County line to Route 72.
South Boundary: Route 72 westbound to Gulf of Mexico. West Boundary: Route 72 &
Gulf of Mexico, then north bound along shoreline of Gulf of Mexico to Tampa Bay,
then follow eastern shoreline of Tampa Bay in a NE direction to City of Tampa;
follow Tampa Bay shoreline around Tampa Bay peninsula, then in a NW direction to
intersection with Tampa Bay shoreline and Hillsborough County line; then
northbound along Hillsborough county line to Pasco County Line eastbound to
Route 41 northbound to intersection with Pasco and Hernando County line.
Territory in Pinnellas Park, Florida: North Boundary: South side of Route 688.
East Boundary: Western shore Tampa Bay. South Boundary: Route 92 & western shore
Tampa Bay to Roosevelt Blvd. West Boundary: Roosevelt Blvd.
Territory in St. Petersburg, Florida: South of Route 688 in St. Petersburg,
Florida with Tampa Bay as east boundary and Gulf of Mexico as west boundary.
Territory in Lee County, Florida: Lee County, Florida with southern boundary
stopping at Exit 128 on I-75.
City Limits: The Designated Territory shall also include the city limits of
Belleville, Chesterfield, Flint, Grand Blanc, Traverse City, Petoskey, and Port
Huron in the State of Michigan and the city limits of Lakeland in the State of
Florida.
4. The table in Appendix B to the ADA, which contains the Development Schedule,
is deleted and replaced with the following:

                                  Cumulative number of         Date by Which  
Date by Which the   Restaurants Required to         Franchise   Restaurant Must
be   be Open and         Agreement Must   Opened and   Continuously Operating  
      be Signed and Site   Continuously   for Business in the         Approval
Request   Operating for   Development Territory Restaurant   Restaurant   Must
be Submitted   Business in the   as of the Date in Number   Type   to us  
Territory   Preceding Column 1   Free Standing   Date of this Agreement  
July 1, 2004   1 2   End Cap   August 1, 2004   July 1, 2005   2 3   End Cap  
August 1, 2005   May 1, 2006   3 4   End Cap   March 1, 2006   May 1, 2007   4 5
  End Cap   August 1, 2006   September 1, 2007   5 6   TBD   March 1, 2007  
November 1, 2007   6 7   TBD   August 1, 2007   March 1, 2008   7 8   TBD  
March 1, 2008   November 1, 2008   8 9   TBD   August 1, 2008   March 1, 2009  
9 10   TBD   March 1, 2009   November 1, 2009   10 11   TBD   March 1, 2010  
November 1, 2010   11 12   TBD   October 1, 2010   May 1, 2011   12 13   TBD  
March 1, 2011   November 1, 2011   13 14   TBD   October 1, 2011   May 1, 2012  
14 15   TBD   March 1, 2012   November 1, 2012   15 16   TBD   October 1, 2012  
May 1, 2013   16 17   TBD   March 1, 2013   November 1, 2013   17 18   TBD  
October 1, 2013   May 1, 2014   18 19   TBD   March 1, 2014   November 1, 2014  
19 20   TBD   October 1, 2014   May 1, 2015   20 21   TBD   March 1, 2015  
October 1, 2015   21 22   TBD   October 1, 2015   May 1, 2016   22 23   TBD  
March 1, 2016   October 1, 2016   23

 

2



--------------------------------------------------------------------------------



 



5. Effect. Except as expressly modified herein, the terms of the ADA control.
6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.

                      DEVELOPER:       US:    
 
                    AMC WINGS, INC.       BUFFALO WILD WINGS INTERNATIONAL, INC.
   
 
                    Date: 11/01/2007       Date: 11/05/2007    
 
                    /s/ T. Michael Ansley       /s/ Sally J. Smith  
By:
 
 
Diversified Restaurant Holdings, Inc.       By:  
 
Sally J. Smith    
 
 
 
As Sole Shareholder of AMC Wings, Inc.          
 
Its: President & CEO    
 
  Its: President & CEO, T. Michael Ansley                

 

3